Case: 20-10922     Document: 00515810202         Page: 1     Date Filed: 04/06/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           April 6, 2021
                                  No. 20-10922
                                                                         Lyle W. Cayce
                                                                              Clerk
   Kemone Rodgers,

                                                           Plaintiff—Appellant,

                                       versus

   Michelle Smith, Care Manager; Kevelyn Jenkins, Supervisor;
   Others, employed with Bridge Steps in their official capacity; Bridge
   Steps,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CV-181


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Kemone Rodgers, proceeding pro se, appeals the dismissal of his Title
   VI race discrimination claim and other claims against Bridge Steps, a non-
   profit organization receiving federal funds, as well as some of its employees



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10922      Document: 00515810202           Page: 2     Date Filed: 04/06/2021




                                     No. 20-10922


   (collectively, “Defendants”). Rodgers principally claims Defendants’
   alleged discrimination deprived him of federal housing assistance for which
   he was otherwise eligible. We review a dismissal for failure to state a claim de
   novo. Cicalese v. Univ. of Tex. Med. Branch, 924 F.3d 762, 765 (5th Cir. 2019).
   “To survive a motion to dismiss, a complaint must contain sufficient factual
   matter which, when taken as true, states ‘a claim to relief that is plausible on
   its face.’” Innova Hosp. San Antonio, Ltd. P’ship v. Blue Cross & Blue Shield of
   Georgia, Inc., 892 F.3d 719, 726 (5th Cir. 2018) (quoting Bell Atl. Corp. v.
   Twombly, 550 U.S. 544, 570 (2007)).
          Even construing Rodgers’ filings liberally, we agree with the district
   court that he failed to allege sufficient facts to support a discrimination claim.
   At most, Rodgers alleges that a Bridge Step employee once made a remark to
   him implicating race, at a time removed from the deficient assistance Rodgers
   alleges with his benefits applications. But Title VI allows neither personal
   liability claims against individuals nor vicarious liability claims against
   employers for the acts of their employees. See Shotz v. City of Plantation, 344
   F.3d 1161, 1169 & n.11 (11th Cir. 2003) (collecting cases on individual
   liability); Gesber v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 285 (1998)
   (vicarious liability). Moreover, the remark Rodgers alleges does not plausibly
   suggest any Defendants were motivated by discriminatory intent. See Pathria
   v. Serwer, 599 F. App’x 176, 177 (5th Cir. 2015).
          Furthermore, Rodgers’ claim based on 18 U.S.C. § 1012 is misplaced,
   because that statute only criminalizes certain conduct against the
   Department of Housing and Urban Development. Finally, we see no abuse
   of discretion in the district court’s declining to exercise supplemental
   jurisdiction over Rodgers’ state-law claims. See 28 U.S.C. § 1367(c); Powers
   v. United States, 783 F.3d 570, 576 (5th Cir. 2015) (citation omitted).
          AFFIRMED.




                                           2